In the Missouri Court of Appeals
             Eastern District
DECEMBER 23, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED100643   DONALD H. CARRIKER, APP V. STATE OF MISSOURI,
     RES

2.   ED100758 STATE OF MISSOURI, RES V MAURICE ROBINSON, APP

3.   ED100789 STATE OF MISSOURI, RES V RODERICK FAREWELL, APP

4.   ED100821 DAVID W. KNUDSEN, APP V STATE OF MISSOURI, RES

5.   ED101068 KAREN LINDQUIST, APP V INTERMED INS CO, RES

6.   ED101076 DERRICK CANNADY, APP V STATE OF MISSOURI, RES

7.   ED101273 IN THE INTEREST OF: S.K.M.

8.   ED101327 BRUCE ST JOHN, RES V SUSAN ISBELL, APP

9.   ED101452 SOCIAL HOUSE OF SOULARD APP V CITY OF STL ETAL
     RES